Citation Nr: 1032056	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right big toe 
disability.

2.  Entitlement to service connection for a right foot 
disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left wrist 
disability. 

6.  Entitlement to service connection for bilateral tinnitus.  

7.  Entitlement to service connection for a respiratory 
disability, to include bronchitis. 




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to February 
2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran filed a timely substantive appeal in March 2006 on 
the issues of service connection for disabilities of the left 
shoulder, left ankle, right ankle, right big toe, right hip, left 
knee, left wrist, right foot, low back, sinusitis, bronchitis, 
dermatitis and bilateral tinnitus.  In a November 2006 rating 
decision, the RO granted service connection for disabilities of 
the bilateral ankles, left shoulder, low back, and allergic 
rhinosinusitis (previously characterized as sinusitis).  Thus, as 
these issues were granted in full, they are not in appellate 
status before the Board and need not be addressed further.

In a December 2006 appeal election form, the Veteran checked a 
box stating that he "was satisfied with the RO's decision on the 
following issues, that he would like to withdraw his appeal 
concerning these issues and would like the RO to expedite action 
on the other issues."  In the space provided, the Veteran 
specified that he was still having problems with the shoulder, 
allergic rhinosinusitis, ear ringing, left knee and right foot.  
Also, in an attached statement, the Veteran explained that he was 
still having problems with his shoulder, sinus problem, hearing, 
right foot and right big toe.  The RO sent the Veteran a letter 
in January 2007, asking that he be specific and state if he was 
withdrawing his appeal(s) or if he wished to continue his appeal.  
By a January 2007 statement, the Veteran specified that he would 
like to continue his appeal on his shoulder, that he was still 
getting a ringing in his ear and that his left knee had been 
bothering him and made him have sharp pain near the right great 
toe.  

The December 2006 and January 2007 statements reflect that the 
Veteran intended to continue his appeals with the issues of 
service connection for tinnitus, left knee disability, right foot 
disability, right great toe disability.  Also, the Veteran did 
not specifically withdraw any of the other issues for service 
connection that had been appealed and not granted in the November 
2006 rating decision.  Therefore, the issues of service 
connection for tinnitus, a left knee disability, a right foot 
disability, a right great toe disability, a right hip disability, 
a left wrist disability, dermatitis and bronchitis are still in 
appellate consideration.  38 C.F.R. § 20.204 (2009).  

The Veteran's December 2006 and January 2007 statements also 
reflect his disagreement with the ratings assigned for his left 
shoulder and allergic rhinosinusitis.  A statement of the case 
was provided in May 2007 with respect to the left shoulder, 
however, as a timely substantive appeal was not filed with 
respect to this issue, it is not in appellate consideration 
before the Board.  38 C.F.R. § 20.202 (2009).  

In a February 2008 statement, the Veteran, through his 
representative, withdrew his claims for service connection for 
dermatitis and sinusitis.  Therefore, these issues are no longer 
before the Board.  38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for disabilities of the right big toe, right 
foot, left knee, right hip, left wrist, bilateral tinnitus and a 
respiratory disability, to include bronchitis.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In statements presented throughout the duration of the appeal, 
the Veteran has contended that the disabilities on appeal have 
existed since his active service.  

The Veteran's DD form 214 reflects that his military occupational 
specialties (MOS's) in service included that of an automated 
information system computer operator for four years and nine 
months, an aircraft maintenance administration specialist for one 
year and one month and a recruiter for two years and five months.  

Service treatment records reflect that upon entry into active 
service, a clinical evaluation found that the Veteran had mild 
pes planus, noted as asymptomatic.  Also at this time, he 
reported that after standing for a long time his left knee locked 
up for months, however, the service medical professional noted 
this problem to be okay.  

With respect to his right foot and right great toe disabilities, 
service treatment records reflect that the Veteran was treated 
for and diagnosed with:  rule out fracture of the first 
metatarsal and rule out mild tendonitis of the right foot in 
March 1993; pes planus symptoms in March 1993; a potentially 
avulsed right great toe nail and partially avulsed right great 
toe in June 1993; right foot sprain in November 1996; post 
traumatic loss of the right foot and right big toe with 
questionable early chronic arthritis in May 1997; questionable 
old fracture of the right great toe in May 1997; and decreased 
flexion of the right great toe in May 1997.  

In regard to the Veteran's left knee, service treatment records 
reflect that the Veteran was treated for and diagnosed with a 
soft tissue injury of the left knee in April 1993.  

Service treatment records also reflect that the Veteran was 
diagnosed with a contusion of the left wrist in October 1993 and 
a contusion of the right hip in February 1995.  

In regard to the Veteran's tinnitus, service treatment records 
reflect that he reported potential occupational hazards including 
a fire range while performing trainings from November 1992 to 
January 1993 and from February 1993 to March 1993, at which times 
he noted ear plugs were used.  The Veteran was treated for an ear 
infection in January 1993 and was diagnosed with pharyngitis and 
otitis media at this time.  Audiograms from November 1992 and May 
1997 were absent of any findings of tinnitus or complaints of 
ringing in the ears.  

With respect to the Veteran's respiratory disability, to include 
bronchitis, an April 1998 x-ray of the chest was performed, 
reflecting a normal chest.  The Veteran was treated for 
sinusitis/bronchitis, pharyngitis and sinus headache in February 
1999.  

In an October 2005 VA examination, the examiner concluded that 
the objective data of record did not support a diagnosis for the 
right foot, right hip, left knee or left wrist at the time.  A 
review of the claims file was not performed as it was not 
available.  As there was no review of the claims file and the 
examiner was not a specialist, as a nurse practitioner performed 
the examination, the Board finds that this examination was not 
adequate with respect to the right foot, right hip, left knee and 
left wrist.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

No VA examinations have been provided for the Veteran's claimed 
tinnitus or respiratory disability, to include bronchitis.  

VA outpatient treatment records from November 2006 to September 
2007 reflect that the Veteran's active problems included pain in 
the joint involving the ankle and foot, other and unspecified 
injury to the knee, leg, ankle and foot, and chest pain.  The 
Veteran was also diagnosed with knee symptoms during this period.  

In considering the in-service treatment for the disabilities of 
the right great toe, right foot, left knee, right hip, left 
wrist, ear infection and bronchitis, the Veteran's reports in 
service of exposure to a fire range, his MOS of an aircraft 
maintenance administrative specialist, the post service medical 
evidence of current problems including the right foot, knee, leg, 
and chest, and the Veteran's lay contentions that these 
disabilities have existed since his active service, the Board 
finds that VA examinations are necessary to obtain an opinion as 
to whether the Veteran's disabilities of the right great toe, 
right foot, left knee, right hip, left wrist, tinnitus and 
bronchitis are related to or caused by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see 
also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA podiatry examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
right great toe and right foot 
disabilities, if found to be present.  The 
claims folder and a copy of this remand 
are to be made available to and reviewed 
by the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file, to include the 
service treatment records showing 
treatment for the Veteran's right foot 
sprain, mild tendonitis of the right foot, 
pes planus, avulsion of the right great 
toe, post traumatic loss of the right foot 
and right big toe with questionable early 
chronic arthritis and questionable old 
fracture of the right great toe.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive evaluation and any 
tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of a right great toe or right 
foot disability?  If so, please specify 
the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a right great 
toe or right foot disability, is it at 
least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
November 1992 to February 2002; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. the injuries to the 
right foot and right great toe noted in 
the service treatment records)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
left knee, right hip and left wrist 
disabilities, if found to be present.  The 
claims folder and a copy of this remand 
are to be made available to and reviewed 
by the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file, to include the 
service treatment records showing 
treatment for the Veteran's left knee, 
right hip and left wrist.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of a left knee, right hip or 
left wrist disability?  If so, please 
specify the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a left knee, 
right hip or left wrist, is it at least as 
likely as not (50 percent or greater 
probability):  (i) that such condition had 
its onset during the Veteran's period of 
active duty from November 1992 to February 
2002; or, (ii) that such disorder was 
caused by any incident or event that 
occurred during such periods (i.e. the 
injuries to the left knee, right hip or 
left wrist noted in the service treatment 
records)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
bilateral tinnitus, if found to be 
present.  The claims folder and a copy of 
this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file, to 
include the service treatment records 
showing treatment for an ear infection and 
exposure to a firing range and his DD form 
214 showing his MOS as an aircraft 
maintenance administrative specialist.  
The examination is to include a review of 
the Veteran's history and current 
complaints, as well a comprehensive 
evaluation and any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis tinnitus disability?  If so, 
please specify the diagnosis (or 
diagnoses).  

b.  If the examiner finds that the Veteran 
has a current diagnosis of tinnitus is it 
at least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
November 1992 to February 2002; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. exposure to loud noise 
in service or the Veteran's ear 
infection)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

4.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
respiratory disability, to include 
bronchitis, if found to be present.  The 
claims folder and a copy of this remand 
are to be made available to and reviewed 
by the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file, to include the 
service treatment records showing the 
diagnosis of sinusitis/bronchitis in 
service and the VA outpatient treatment 
reports reflecting current problems of 
chest pain.  The examination is to include 
a review of the Veteran's history and 
current complaints, as well a 
comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of a respiratory disability, to 
include bronchitis?  If so, please specify 
the diagnosis (or diagnoses).  

b.  If the examiner finds that the Veteran 
has a current diagnosis of bronchitis or 
related respiratory disability, is it at 
least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
November 1992 to February 2002; or, (ii) 
that such disability was caused by any 
incident or event that occurred during 
such periods (i.e. treatment for 
sinusitis/bronchitis in service)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


